Citation Nr: 0808357	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial compensable evaluation for non-
Hodgkin's lymphoma.

2.  Entitlement to an initial compensable evaluation for 
broken teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, in which service connection for non-
Hodgkin's lymphoma with xerostomia and for broken teeth was 
granted.  Both conditions were evaluated as noncompensable. 

This appeal was the subject of previous remand in December 
2005 for a video teleconference hearing before a Veterans Law 
Judge.  The hearing was scheduled for August 2006.  However, 
the veteran canceled his hearing and presented good cause to 
reschedule it.  Remand to provide the veteran another 
opportunity to appear before the Board is therefore 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran was scheduled to appear before a 
Veterans Law Judge appearing in Detroit, Michigan by video 
teleconference in August 2006.  However, he was unable to 
appear and canceled his hearing.  The Veterans Law Judge 
noted that the veteran had presented good cause to 
reschedule.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board by video teleconference to be 
held at the Detroit, Michigan, RO.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



